SEILER, Judge.
Appeal from an order overruling an amended motion to withdraw a plea of guilty, rule 27.25, V.A.M.R., and to vacate judgment and sentence, rule 27.26, V.A.M. R., following an evidentiary hearing before the trial court. We have jurisdiction because the appeal was pending here on January 1, 1972, the effective date of the amendment to Sec. 3, Art. V, Constitution of Missouri.
Movant pleaded guilty to forgery on January 8, 1970, and was sentenced to three years’ imprisonment.
Movant alleged in his amended motion, and contends on appeal, that (a) his plea of guilty was made under threats and harassment and was not voluntary, (b) he was arrested without a warrant having been issued on the charge to which he pleaded guilty, (c) he was illegally detained for more than twenty hours, and (d) he was illegally denied counsel at his preliminary hearing on September 24, 1969.
Movant’s evidence consisted of his testimony and the testimony of a man who had been in the next cell for three weeks during movant’s confinement before trial. The state’s evidence consisted of testimony by the prosecutor who handled the case, the sheriff, and two deputy sheriffs and the court records and transcript of the proceedings of movant’s forgery charge.
The trial court found and concluded that movant had failed to sustain the burden of proof necessary to entitle him to affirmative relief, and specifically found and concluded against movant on each of the issues (a through d, inclusive) raised in his motion.
The court has examined the transcript of the rule 27.26 evidentiary hearing and believes (1) that this case has no preceden-tial value and (2) that there is evidence to support the findings and conclusions of the trial court and they are not clearly erroneous, rule 27.26(j), V.A.M.R.
The judgment is affirmed.
HOLMAN, P. J., and STUBBS, Special Judge, concur.
BARDGETT, J., not sitting.